DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 and 7–21 is/are pending.
Claim(s) 6 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0194761 A1.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0041] describes the rheometer may be RES-GE manufactured by TA (i.e., Thermal Analysis Instruments). TA Instruments does not manufacture a RES-GE rheometer. TA .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–5, 7–15, and 18–21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2014-0071094 A, hereinafter Lee) in view of Yanagishita (US 2015/0274908 Al, hereinafter Yanagishita) and Liao et al. (CN 103531734 A, hereinafter Liao).
Regarding claims 1–4, 6, 18, 19, 20, and 21, Lee discloses a separator comprising:
a porous polymer substrate comprising a polymer (see polyolefin resin, [0013]),
wherein the polymer has a melt index of 0.05–4 g/10 min (see melt flow ratio, [0013]),
the melt index of a polymer particularly corresponds to a high-load melt index, and is determined according to ASTM D1238 at 190°C under a load of 21.6 kg (see melt flow ratio, [0013]), and
a porous coating layer comprising a plurality of inorganic particles and a binder polymer (see porous coating layer, [0029]),
wherein the porous coating layer is on at least one surface of the porous polymer substrate (see porous base material, [0029]).

wherein the polymer has a Z average molecular weight of 700,000–2,000,000,
wherein the polymer has a Z average molecular weight of 800,000–1,300,000.
Yanagishita discloses a separator comprising a porous polymer substrate comprising a polymer (see microporous film, [0044]), wherein the polymer has a Z average molecular weight of 700,000–2,000,000 ([0054], [0056]), wherein the Z average molecular weight of 800,000–1,300,000 ([0054], [0056]) to reduce the defects of the porous polymer substrate (see microporous film, [0041]). Lee and Yanagishita are analogous art because they are directed to separator for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer of Lee with the Z average molecular weight of Yanagishita in order to reduce the defects of the porous polymer substrate.
Modified Lee does not explicitly disclose:
wherein the polymer has a branch content of 5–25%,
wherein the branch content is 8–20%, and
wherein the branch content is 6–20%.
Liao a separator comprising a porous polymer substrate comprising a polymer (see battery separator, [0012]) wherein the polymer has a branch content of 5–25% (see degree of branching, [0013]), wherein the branch content is 8–20% (see degree of branching, [0013]), and wherein the branch content of 6–20% (see degree of branching, [0013]) to improve the strength and heat shrinkage of the porous polymer substrate (see degree of branching, [0013]). Lee and Liao are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing 
Further modified Lee does not explicitly disclose:
wherein the porous polymer substrate comprises a polymer having a variation in phase angle at 0.1 Hz depending on an increase in temperature in accordance with an equation:
variation in phase angle at 0.1 Hz = [(phase angle190-phase angle280)/(phase angle190)]×100 ≥ 0%,
wherein phase angle190 is the phase angle of the porous polymer substrate at 0.1 Hz and 190° C, and
phase angle280 is the phase angle of the porous polymer substrate at 0.1 Hz and 280° C,
the variation in the phase angle at 0.1 Hz depending on an increase in temperature is measured using a rheometer;
wherein the polymer has a variation in phase angle at a storage modulus G′ of the polymer of 105 Pa in accordance with an equation:
variation in phase angle at a storage modulus of 105 Pa = [(phase angle190-phase angle280)/(phase angle190)]×100 ≥ 0%,
wherein phase angle190 is the phase angle of the porous polymer substrate at 190° C, and
phase angle280 is the phase angle of the porous polymer substrate at 280° C;
wherein the polymer has a variation in viscosity in accordance with an equation:
variation in viscosity = [(η190-η280)/(η190
wherein η190 is the viscosity of a porous polymer substrate at 190° C, and
η280 is the viscosity of a porous polymer substrate at 280° C;
wherein the polymer has a variation in storage modulus G′ in accordance with an equation:
variation in storage modulus = [(G′190-G′280)/(G′190)]×100 ≤ 35%,
wherein G′190 is the storage modulus of a porous polymer substrate at 190° C, and
G′280 is the storage modulus of a porous polymer substrate at 280° C.
Paragraph [0075] of the instant application states:
It is required for the polymer forming the porous polymer substrate to have a predetermined Z average molecular weight, melt index (MI) and branch content so that the porous polymer substrate may have the above-described improved rheological properties.
The polymer of further modified Lee has the Z average molecular weight, melt index and branch content. Based on the instant application, the polymer of further modified Lee would have the above-mentioned claim limitations.
Regarding claim 5, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the polymer comprises at least one of polyolefins and modified polyolefins (see polyolefin resin, [0013]).
Regarding claim 12, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin is selected from the group consisting of polyethylene, polypropylene, polybutylene and polypentene (see polyolefin resin, [0012]).
Regarding claim 14
wherein a thickness of the porous polymer substrate is 1 to 100 μm (see thickness, [0048]).
Regarding claim 15, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the porous polymer substrate is 5 to 50 μm (see thickness, [0048]).
Regarding claim 7, modified Lee discloses all claim limitations set forth above and further discloses a separator, which further comprises:
a porous coating layer on at least one surface of the porous polymer substrate (see porous coating layer, [0029]), and
wherein the porous coating layer contains a plurality of inorganic particles and a binder polymer on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with each other and fix them (see porous coating layer, [0029]).
Regarding claim 8, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the binder polymer is any one selected from the group consisting of polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethyl methacrylate, polybutyl acrylate, polyacrylonitrile, polyvinyl pyrrolidone, polyvinyl acetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalchol, 
Regarding claim 13, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the porous coating layer is disposed on both surfaces of the porous polymer substrate (see porous coating layer, [0034]).
Regarding claim 9, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles comprise inorganic particles having a dielectric constant of 5 or more, inorganic particles having lithium ion transportability, or a combination thereof (see inorganic particle, [0030]).
Regarding claim 10, Lee discloses an electrochemical device comprising a cathode, an anode and a separator interposed between the cathode and the anode (see lithium secondary battery, [0041]), wherein the separator comprises:
a porous polymer substrate comprising a polymer (see polyolefin resin, [0013]),
wherein the polymer has a melt index of 0.05–4 g/10 min (see melt flow ratio, [0013]),
the melt index of a polymer particularly corresponds to a high-load melt index, and is determined according to ASTM D1238 at 190°C under a load of 21.6 kg (see melt flow ratio, [0013]).
Lee does not explicitly disclose:
wherein the polymer has a Z average molecular weight of 700,000–2,000,000.

Modified Lee does not explicitly disclose:
wherein the polymer has a branch content of 5–25%.
Liao a separator comprising a porous polymer substrate comprising a polymer (see battery separator, [0012]) wherein the polymer has a branch content of 5–25% (see degree of branching, [0013]) to improve the strength and heat shrinkage of the porous polymer substrate (see degree of branching, [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer of modified Lee with the branch content of Liao in order to improve the strength and heat shrinkage of the porous polymer substrate.
Further modified Lee does not explicitly disclose:
wherein the porous polymer substrate comprises a polymer having a variation in phase angle at 0.1 Hz depending on an increase in temperature in accordance with an equation:
variation in phase angle at 0.1 Hz = [(phase angle190-phase angle280)/(phase angle190)]×100 ≥ 0%,
wherein phase angle190
phase angle280 is the phase angle of the porous polymer substrate at 0.1 Hz and 280° C,
the variation in the phase angle at 0.1 Hz depending on an increase in temperature is measured using a rheometer.
Paragraph [0075] of the instant application states:
It is required for the polymer forming the porous polymer substrate to have a predetermined Z average molecular weight, melt index (MI) and branch content so that the porous polymer substrate may have the above-described improved rheological properties.
The polymer of further modified Lee has a Z average molecular weight, melt index and branch content. Based on the instant application, the polymer of further modified Lee would have the above-mentioned claim limitation.
Regarding claim 11, modified Lee discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein the electrochemical device is a lithium secondary battery (see lithium secondary battery, [0041]).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0071094 A) in view of Yanagishita (US 2015/0274908 Al) and Liao (CN 103531734 A) as applied to claim(s) 7 and 9 above, and further in view of Kim et al. (US 2014/0186680 Al, hereinafter Kim).
Regarding claims 16 and 17, modified Lee discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the porous coating layer is 1 to 10 μm; and
wherein the inorganic particles having a dielectric constant of 5 or more is selected from the group consisting of BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-xLaxZr1-yTiyO3 (PLZT), Pb(Mg3Nb2/3)O3PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, AlO(OH), Al2O3·H2O, TiO2 and SiC.
Kim discloses a separator (10) comprising a porous coating layer on at least one surface of a porous polymer substrate (1, [0084]), wherein a thickness of the porous coating layer is 1 to 10 μm (see thickness, [0076]); and wherein the inorganic particles having a dielectric constant of 5 or more is selected from the group consisting of BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-xLaxZr1-yTiyO3 (PLZT), Pb(Mg3Nb2/3)O3PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, AlO(OH), Al2O3·H2O, TiO2 and SiC (see dielectric constant, [0020]) to improve stability, reliability, and durability (see separator, [0027]). Lee and Kim are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of modified Lee with the thickness and inorganic particles of Kim in order to improve stability, reliability, and durability of the separator.

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.
Applicants argue the combination of the claimed ranges of the Z average molecular weight, melt index, and branch content demonstrate unexpected superior results of the variation in phase angle at 0.1 Hz as recited in the claims and the nail stability (P8/¶1). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The Z average molecular weight of Examples 1 to 3 ranges from 800,000 to 1,200,000, whereas the Z average molecular weight of the independent claims ranges from 700,000 to 2,000,000. The melt index of Examples 1 to 3 ranges from 0.39 to 2.0 g/10 min, whereas the melt index of the independent claims ranges from 0.05 to 4.0 g/10 min. The branch content of Examples 1 to 3 ranges from 8 to 20%, whereas the branch content of the independent claims ranges from 5 to 25%. The polymer of the porous substrate in Examples 1 to 3, whereas the polymer of the porous substrate is not limited in the independent claims. No evidence has been provided that the results of the narrow ranges of the Examples would extend to the entire claimed range. Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). Therefore, the combination of the claimed ranges of the Z average molecular weight, melt index, and branch content do not demonstrate unexpected superior results of the variation in phase angle at 0.1 Hz as recited in the claims and the nail stability.
Applicants argue neither Lee, Yanagishita nor Liao disclose or render obvious that specific ranges of the Z average molecular weight, melt index, and branch content of the polymer used for the separator would be important to achieve the variation (%) in phase angle at 0.1 Hz and the nail stability of the secondary battery (P9/¶1, P10/¶3). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants the Z-average molecular weight Mz of Yanagishita is significantly broader range than the claimed range of 700,000 to 2,000,000 (P9/¶2). The claimed range is completely within the range disclosed by Yanagishita. The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Yanagishita merely discusses Mw and the ratio of Mw/Mn and is silent as to the specific range of the Z-average molecular weight (P9/¶2). Yanagishita discloses an Mw and a ratio of Mz/Mw. The Mz must be measured to determine the ratio of Mz/Mw. As Yanagishita discloses specific ranges of Mw and Mz/Mw, Yanagishita also discloses a specific range of the Z-average molecular weight. Therefore, Yanagishita is not silent as to the specific range of the Z-average molecular weight.
Applicants argue Yanagishita is also silent as to the relationship between the Z-average molecular weight, the melt index, and the branch content of the polymer (P9/¶2). Note that while Yanagishita does not disclose all the features of the present claimed invention, Yanagishita is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely Z average molecular weight, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Liao discloses the molecular weight of 200,000 to 500,000 but does not specify that the molecular weight is a Z-average molecular weight (P9/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue the range of the molecular weight disclosed in Liao is outside of the claimed range (P9/¶2). Liao does not disclose that the molecular weight is a Z average molecular weight. Therefore, Liao does not discloses a Z average molecular weight outside of the claimed range.
Applicants argue Lee merely discloses the polyolefin resin having a melt index of 0.1 to 10 g /10 min that is broader than the claimed range (P9/¶3). Lee discloses a more preferable melt index of 0.5 to 5 g/10 min (e.g., [0013], claim 2) and a specific example of 3 g/10 min (e.g., [0048]). Therefore, Lee discloses a polyolefin resin having a melt index of 3 g/ 10 min that is within the claimed range.
Applicants argue Lee does not disclose that the specific range of the melt index would have an impact of the variation (%) in phase angle at 0.1 Hz or the nail stability (P10/¶1). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue Liao merely discloses a degree of branching of 15 to 80% that is significantly broader than the claimed range (P10/¶2). Liao discloses a degree of branching is 2 to 20% (e.g., [0013], [0028], [0039]). The claimed range of branch content is 5 to 25%. Therefore, Liao does not disclose a degree of branching that is significantly broader than the claimed range.
Applicants argue a person with ordinary skill in the art would not arrive at the combination of the claimed range of the Z average molecular weight of 700,000-2,000,000 and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 5,856,039 A) discloses the composition of a polymer porous substrate affects the ignition phenomenon (Table 3, C6/L13–35).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725